I concur with Justice HOBSON in his opinion and conclusion except that, since the public interest is involved, I think this court should determine the constitutionality vel non of Chapter 25554, Laws of Florida, 1949.
In my opinion, Chapter 25554, Laws of Florida 1949, does not violate the organic law of this state, and I think the Act should be held constitutional. For this and the other reasons set forth by Justice HOBSON, the writ of habeas corpus should be discharged and the petitioner remanded.